Per Curiam:
Mr. Daniel Roberts appeals from his judgment of conviction, following a jury trial, by the Circuit Court of Buchanan County, Missouri, of two counts of statutory sodomy in the first degree and two counts of child molestation in the first degree. On appeal, Mr. Roberts argues that the trial court abused its discretion in admitting into evidence testimony regarding uncharged bad acts resulting in prejudice. Because a published opinion would have no precedential value, a memorandum of law has been provided to the parties. The judgment is affirmed. Rule 30.25(b).